Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/10/2020 has been entered and fully considered.
Applicant’s arguments, see pp. 11-12, filed 12/10/2020, with respect to the claim amendments overcoming the prior art of the rejection of claims 1-3, 5-9, 11-15 and 17-21 under 35 U.S.C. § 103 have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Sheriff (Registration No. 68,131) on 02/04/2021. 
Please replace the Claims as follows:
(Currently Amended) A system for enabling secure communication between a virtual smartphone and a physical smartphone’s Bluetooth accessory via the physical smartphone, the system comprising:
a virtual device platform comprising a plurality of virtual devices, the plurality of virtual devices comprising the virtual smartphone executing a smartphone operating system via which a user interface of the virtual smartphone is generated, wherein the virtual device platform is coupled to the physical smartphone over the Internet 
cause a graphical representation of the user interface of the virtual smartphone to be presented on a touchscreen display of the physical smartphone, wherein the presentation of the 
generate a first event and send, via the Internet 
obtain, via the Internet 
establish a key between the virtual smartphone and the Bluetooth accessory based on the obtained second event; and
exchange encrypted data between the virtual smartphone implemented on the virtual device platform and the Bluetooth accessory via the physical smartphone by using the wireless connection between the physical smartphone and the Bluetooth accessory, wherein the data is encrypted using the key established between the Bluetooth accessory and the virtual smartphone.

(Previously Presented) The system of claim 1, wherein the physical smartphone allows the key to be determined between the virtual smartphone and the Bluetooth accessory according to a wireless connection protocol, and wherein the physical smartphone allows the data to be sent to, or read from, the Bluetooth accessory without encryption or decryption being performed on the data by the physical smartphone.

(Currently Amended) The system of claim 1, wherein the one or more processors are further caused to:
generate a third event for a device discovery call and send, via the Internet 
obtain, via the Internet 

(Canceled)

(Currently Amended) The system of claim 1, wherein the one or more processors are further caused to:
generate a fifth event for a Bluetooth data send call, wherein the fifth event includes the data encrypted by the virtual smartphone using the key established between the virtual smartphone and the Bluetooth accessory; and
send, via the Internet 

(Currently Amended) The system of claim 1, wherein the one or more processors are further caused to:
generate a sixth event for a Bluetooth data read call, wherein the sixth event includes an identifier for a socket or input stream;
send, via the Internet 
obtain, via the Internet 
and
decrypt the received other data using the key established between the virtual smartphone and the Bluetooth accessory.

(Currently Amended) A method for enabling secure communication between a virtual mobile device and a physical mobile device’s Bluetooth accessory via the physical mobile device, the method comprising:
providing a virtual device platform comprising a plurality of virtual devices, the plurality of virtual device comprising the virtual mobile device, wherein the virtual device platform is coupled to the physical mobile device over the Internet 
causing a graphical representation of a user interface of the virtual mobile device to be presented on a display of the physical mobile device, wherein the presentation of the graphical representation of the user interface of the virtual mobile device enables a user of the physical mobile device to interact with the user interface of the virtual mobile device via the display of the physical mobile device;
generating a first event and sending, via the Internet 
obtaining, via the Internet 
establishing a key between the virtual mobile device and the Bluetooth accessory based on the obtained second event; and
exchanging encrypted data between the virtual mobile device implemented on the virtual device platform and the Bluetooth accessory via the physical mobile device by using the wireless connection between the physical smartphone and the Bluetooth accessory, wherein the data is encrypted using the key established between the Bluetooth accessory and the virtual mobile device.

(Previously Presented) The method of claim 7, wherein the physical mobile device allows the key to be determined between the virtual mobile device and the Bluetooth accessory according to a wireless connection protocol, and wherein the physical mobile device allows the data to be sent to, or read from, the Bluetooth accessory without encryption or decryption being performed on the data by 

(Currently Amended) The method of claim 7, further comprising:
generating a third event  for a device discovery call  and sending, via the Internet 
obtaining, via the Internet 

(Canceled)

(Currently Amended) The method of claim 7, further comprising:
generating a fifth event for a Bluetooth data send call, wherein the fifth event includes the data encrypted by the virtual mobile device using the key established between the virtual mobile device and the Bluetooth accessory; and
sending, via the Internet 

(Currently Amended) The method of claim 7, further comprising:
generating a sixth event for a Bluetooth data read call, wherein the sixth event includes an identifier for a socket or input stream;
sending, via the Internet 
obtaining, via the Internet 
and
decrypting the received other data using the key established between the virtual mobile device and the Bluetooth accessory.

(Currently Amended) A non-transitory computer readable medium comprising instructions for enabling secure communication between a virtual mobile device and a physical mobile device’s Bluetooth accessory via the physical mobile device, the instructions for:
providing a virtual device platform comprising a plurality of virtual devices, the plurality of virtual devices comprising the virtual mobile device, wherein the virtual device platform is coupled to the physical mobile device over the Internet 
causing a graphical representation of a user interface of the virtual mobile device to be presented on a display of the physical mobile device, wherein the presentation of the graphical representation of the user interface of the virtual mobile device enables a user of the physical mobile device to interact with the user interface of the virtual mobile device via the display of the physical mobile device;
generating a first event and sending, via the Internet 
obtaining, via the Internet 
establishing a key between the virtual mobile device and the Bluetooth accessory based on the obtained second event; and
exchanging encrypted data between the virtual mobile device implemented on the virtual device platform and the Bluetooth accessory via the physical mobile device by using the wireless connection between the physical mobile device and the Bluetooth accessory, wherein the data is 

(Previously Presented) The computer readable medium of claim 13, wherein the physical mobile device allows the key to be determined between the virtual mobile device and the Bluetooth accessory according to a wireless connection protocol, and wherein the physical mobile device allows the data to be sent to, or read from, the Bluetooth accessory without encryption or decryption being performed on the data by the physical mobile device.

(Currently Amended) The computer readable medium of claim 13, further comprising instructions for:
generating a third event for a device discovery call and sending, via the Internet 
obtaining, via the Internet 

(Canceled)

(Currently Amended) The computer readable medium of claim 13, further comprising instructions for:
generating a fifth event for a Bluetooth data send, wherein the fifth event includes the data encrypted by the virtual mobile device using the key established between the virtual mobile device and the Bluetooth accessory; and
sending, via the Internet 

(Currently Amended) The computer readable medium of claim 13, further comprising 
generating a sixth event for a Bluetooth data read call, wherein the sixth event includes an identifier for a socket or input stream;
sending, via the Internet 
obtain, via the Internet 
and
decrypting the received other data using the key established between the virtual mobile device and the Bluetooth accessory.

(Previously Presented) The system of claim 1, wherein
	the established key is stored only in the virtual device platform and the Bluetooth accessory.

(Previously Presented) The method of claim 7, wherein
	the established key is stored only in the virtual device platform and the Bluetooth accessory.

(Previously Presented) The computer readable medium of claim 13, wherein
the established key is stored only in the virtual device platform and the Bluetooth accessory.
Allowable Subject Matter
Claims 1-3, 5-9, 11-15 and 17-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive.  In addition, based on an updated search 
 ZIMMERMAN et al. (US Pre-Grant Publication No. 20170005820, hereinafter ZIMMERMAN) teaches a system for enabling secure communication between a virtual smartphone and a physical smartphone's Bluetooth accessory via the physical smartphone, the system comprising: a virtual device platform comprising a plurality of virtual devices, the plurality of virtual devices comprising the virtual smartphone executing a smartphone operating system via which a user interface of the virtual smartphone is generated, wherein the virtual device platform is coupled to the physical smartphone over the internet, wherein the virtual device platform comprises one or more processors programmed with computer readable instructions that, when executed, cause the one or more processors to: cause a graphical representation of the user interface of the virtual smartphone to be presented on a touchscreen display of the physical smartphone, wherein the presentation of the graphical representation of the user interface of the virtual smartphone enables a user of the physical smartphone to interact  with the user interface of the virtual smartphone via the touchscreen display of the physical smartphone; exchange encrypted data between the virtual smartphone  implemented on the virtual device platform and the Bluetooth accessory  via the physical smartphone  by using the wireless connection between the physical smartphone  and the Bluetooth accessory.    
 Yang et al. (US Pre-Grant Publication No. 20170201886, hereinafter Yang) teaches generate a first event and send, via the internet, the first event to the physical smartphone, the first event including first key exchange data to connect  the virtual smartphone  implemented on the virtual device platform to the physical smartphone's Bluetooth accessory; obtain, via the internet, a second event from the physical smartphone, the second event including second key exchange data to connect the virtual smartphone  to the Bluetooth accessory, and the second key exchange data being obtained by the physical smartphone  from the Bluetooth accessory via a wireless connection between the physical 
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claim 1.
Although ZIMMERMAN discloses a system for enabling secure communication between a virtual smartphone and a physical smartphone's Bluetooth accessory via the physical smartphone, the system comprising: a virtual device platform comprising a plurality of virtual devices, the plurality of virtual devices comprising the virtual smartphone executing a smartphone operating system via which a user interface of the virtual smartphone is generated, wherein the virtual device platform is coupled to the physical smartphone over the internet, wherein the virtual device platform comprises one or more processors programmed with computer readable instructions that, when executed, cause the one or more processors to: cause a graphical representation of the user interface of the virtual smartphone to be presented on a touchscreen display of the physical smartphone, wherein the presentation of the graphical representation of the user interface of the virtual smartphone enables a user of the physical smartphone to interact  with the user interface of the virtual smartphone via the touchscreen display of the physical smartphone; exchange encrypted data between the virtual smartphone  implemented on the virtual device platform and the Bluetooth accessory  via the physical smartphone  by using the wireless connection between the physical smartphone  and the Bluetooth accessory, ZIMMERMAN does not disclose generate a first event and send, via the internet, the first event to the physical smartphone, the first event including first key exchange data to connect  the virtual smartphone  implemented on the virtual device platform to the physical smartphone's Bluetooth accessory; obtain, via the internet, a second event from the physical smartphone, the second event including second key exchange data to 
	Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491